mobilelogo [mobilelogo.jpg]
 
mm PREMIUM SERVICE - APPLICATION FORM
 
CUSTOMER DETAILS
     
Title 
CFO 
Given Name:
Allan
 
Surname:
Legator
Business Name:
New Motion, Inc.
   
RBN/ABA:
Business Address:
42 Corporate Park, Suite 250
   
State of Registration:
Delaware USA
Irvine  
 CA  92606
Business Phone:
949-777-3700
 
 State:  Post Code:
Business Fax:
949-777-3707
Postal Address:
as above
   
Mobile Number:
     
E-Mail:
allan@newmotioninc.com
 
State: Post Code:
Web Address:
Mobile Messenger Account Manager:
     



SERVICE DETAILS
 
CONTENT PROVIDER NAME
 
SERVICE OVERVIEW
Australian ringtones, weekly billing
 
Provide a detailed overview of the service. The more detail supplied will help
facilitate the connection.
   
SERVICE MECHANISM
MO/MT
Message
MO Only
MT Only
o
o
o
PREMIUM SMS NUMBER
8 Digit Number
 
6 Digit Number
o
 
o
     
TARIFF (GST INC)
   
TEXT TO APPEAR ON BILL
This allows consumers to reference the charge against their purchase
   
START DATE
 
END DATE
 
EXPECTED VOLUME
Estimated volume. (Monthly)
   
ADDITIONAL INFORMATION
Please provide any additional information that may assist in the connection of
your premium SMS number across each carrier. Each service must be approved by
each carrier and a detailed description assists in the speed of number set-up.
   
TERMS & CONDITIONS
Please include the service terms and conditions, including where relevant, links
to the competition permit numbers and online information.
   
CUSTOMER SUPPORT PH.NO.
 
HOURS OF OPERATION:
 
 
Please include the hours of operation of the customer service line.

 
REVENUE SHARE SCHEDULE
 
Please see the Mobile Messenger Revenue Chart Attached ‘mm premium - revenue
share schedule. PDF’


The tables show the amount of revenue that will be paid by Mobile Messenger for
various monthly volumes and premium tariff rates for each mobile network
operator.
 
AGREEMENT
 
I/We have read, understood and agree to the Terms and Conditions as per the
attached Mobile Messenger Terms and Conditions and agree to pay the fees and
charges as per this agreement.
 
SIGNATURE:
/s/ Allan Legator
 
DATE: 9 | 1 | 05



PAYMENT DETAILS
o CHEQUE
 
 
o CREDIT CARD
 
 
 
o CASH
 
 
 
o MONTHLY  ACCOUNT
CHEQUE (MADE PAYABLE TO “MOBILE MESSENGER PTY LTD”)
PLEASE ENCLOSE FULL UPFRONT PAYMENT (OR CREDIT CARD DETAILS)
$
CREDIT CARD TYPE
o DINERS CLUB
o BANK CARD
o AMERICAN EXPRESS
o MASTERCARD
o VISA
CARD NUMBER
|   |   |   |   |   |   |   |   |   |   |   |   |   |   |   |   |
EXPIRY DATE
/
NAME ON CARD
SIGNATURE
x
I/We, the above signed, authorize Mobile Messenger Australia Pty Ltd (ABN 73 113
948 959) to charge my/our Credit Card Account as payment for my/our usage of the
services as outlined above.
 
 
 

 
RETURN OR FAX FORM WITH PAYMENT TO:


MOBILE MESSENGER AMERICAS PTY LTD ABN 73 113 948 959


Level 1 225 Miller St North Sydney NSW 2060


PH: 61 2 9900 3600 FX: 61 2 990 3602


E. accounts@mobilemessenger.com.au  W. www.mobilemessenger.com.au
 
1

--------------------------------------------------------------------------------


 
mobilelogo [mobilelogo.jpg]
 
TERMS AND CONDITIONS
 
This is the Mobile Messenger Australia Pty Ltd (ABN 73 113 948 959) ("us, Mobile
Messenger Australia"), Standard Agreement between the Customer/Applicant ("you,
Customer or Applicant") and Mobile Messenger Australia for the Supply of its
Premium Rate SMS Service ("the Service")and applies to you as a user of the
Service. The aim of this document is to ensure that you know both your rights
and obligations when using the Service as well as our rights and obligations.
Reference to a Schedule is to a Schedule in the Application Form for the
Service.
 

1.
Development and Testing by You

 
You are responsible for developing the Content and the Application. You are also
responsible for testing the Content and the Application to verify that they
conform to the Specifications. The Mobile Messenger Australia Facilities are
available for use by You as soon as Your testing confirms that the Content and
Application conforms with the Specifications.
 

2.
Delivery

 
You will deliver the Content and the Application and make Your Facilities
available to Mobile Messenger Australia.
 

3.
Connection of Your Facilities to Mobile Messenger Australia Facilities

 

3.1.
You must connect and integrate Your Facilities with the Mobile Messenger
Australia Facilities in accordance with the Specifications. 3.2. You must report
any faults in the connection of Your Facilities to the Mobile Messenger
Australia Facilities to Mobile Messenger Australia as soon as You become aware
of them.

 

3.3.
Mobile Messenger Australia will operate the Mobile Messenger Australia
Facilities to provide the underlying carriage services for the Service, on the
terms of this agreement.

 

3.4.
Mobile Messenger Australia may at any time modify any of the Mobile Messenger
Australia Facilities but in so modifying shall use every endeavour to ensure
that such modification will not have an adverse effect on the Service.

 

4.
Security and Access

 

4.1.
You may not access the Mobile Messenger Australia Facilities for any purpose
other than as agreed in this agreement.

 

4.2.
You must comply with all reasonable directions of Mobile Messenger Australia
when accessing the Mobile Messenger Australia Facilities.

 

4.3.
You must not use Your access, the Service or connection to the Mobile Messenger
Australia Facilities to:

 

(a)
circulate or send any unsolicited or unauthorised marketing, publicity or
advertising material message to any person (including a message that is designed
to promote goods or services ("Marketing Message") to any person unless that
person has consented to receiving the Marketing Message, has a means to opt-out
of receiving such a Marketing Message and the Marketing Message clearly
identifies the source or originating entity of the Marketing Message);

 

(b)
transmit computer worms or viruses;

 

(c)
access, any other Mobile Messenger Australia computer system or network without
Mobile Messenger Australia's consent or disrupt or damage any Mobile Messenger
Australia computer systems or network;

 

(d)
forge any messages; or

 

(e)
send any obscene, sexually explicit, abusive or defamatory material or material
that violates any Commonwealth, State, Territory or local law or regulation or
is contrary to any Code of Conduct issued by the Telephone Information Services
Standards Council.

 

4.4.
Mobile Messenger Australia may immediately suspend Your access to the Mobile
Messenger Australia Facilities if You misuse the Mobile Messenger Australia
Facilities or fail to comply with Your obligations under this clause 4.

 

4.5.
If You are unable to rectify the matter or breach giving rise to a suspension,
to Mobile Messenger Australia's reasonable satisfaction within 25 Business Days,
Mobile Messenger Australia may immediately end this agreement by written notice
to You. Such termination is without prejudice to any rights, obligations or
liabilities arising prior to such termination.

 

4.6.
You are responsible for the security of the secure ID and password Mobile
Messenger Australia issues to You for You to access the Mobile Messenger
Australia Facilities.

 

5.
Premium short code numbers

 

5.1.
Once Your application made under the Application Form is approved, Mobile
Messenger Australia will make telephone numbers available for Your use.

 

5.2.
Any telephone numbers made available for Your use and Your use of those
telephone numbers is subject to the provisions of the Telecommunications
Numbering Plan 1997. Consequently, Mobile Messenger Australia does not warrant
that any telephone number made available for Your use will be continuously
available.

 

5.3.
Subject to the Telecommunications Numbering Plan 1997, as a result of direction
from a mobile operator, Mobile Messenger Australia may from time to time notify
You of:

 

(a)
the replacement of any telephone number made available for Your use, provided
that the total number of telephone numbers made available for Your use accords
with the total number of telephone numbers approved for Your use; or

 

(b)
change the terms and conditions which apply to the telephone numbers made
available for Your use.

 

5.4.
When providing notice to You under clause 5.3 above, Mobile Messenger Australia
will state the effective date from when any telephone number will cease to be
available for Your use and the date from which any new telephone numbers are
made available for Your use.

 

6.
Supply of the Content

 
You:
 

(a)
are solely responsible for the supply of the Content;

 

(b)
must ensure that the Content does not include Prohibited Content and complies
with all applicable laws;

 

(c)
must, supply the Content to be purchased by the end customer and operate Your
Facilities: I. with due care and skill;

 
2

--------------------------------------------------------------------------------


 
mobilelogo [mobilelogo.jpg]



II.
in accordance with the Specifications; and

 

III.
only as described in the Application Form;

 

(d)
are solely responsible for any third party software You use to access the Mobile
Messenger Australia Facilities or use the Service.

 

7.
Reports

 
You must provide Mobile Messenger Australia with reports about Your supply of
Content as requested by Mobile Messenger Australia from time to time.
 

8.
Mobile Messenger Australia Key Terms

 
You must include the Mobile Messenger Australia Key Terms (including the price
of the Content and which customers from which carriage service providers can
access the Content) and clearly identify You as the source of Content in all
material inviting Mobile Subscribers to purchase the Content in a form approved
by Mobile Messenger Australia.
 

9.
Provision of Service to Others

 

9.1.
You must offer Content on terms which are no less favourable than those You
offer customers paying for that Content by any other means, unless the Mobile
Operators approves otherwise.

 

9.2.
The mobile network operators at their absolute discretion, accept or reject a
request by a Mobile Subscriber to purchase Content.

 

10.
Payment

 

10.1.
In consideration for You supplying the Content to a Mobile Subscriber over the
Service, Mobile Messenger Australia agrees to pay You the amount outlined in the
Revenue Share Schedule in the Application Form, in accordance with the ("Payment
Terms") outlined in this agreement

 

10.2.
You will keep up to date and accurate records of payments made to and received
from Mobile Messenger Australia under this clause.

 

10.3.
Mobile Messenger Australia may set off any amount payable to You by Mobile
Messenger Australia against any amount (including Fees, and charge backs)
payable by You to Mobile Messenger Australia.

 

10.4.
Mobile Messenger Australia may charge back to You payments made by Mobile
Messenger Australia in accordance with the charge back rules ("Charge Back
Rules") outlined in this agreement, by giving You a written notice stating the
amount of the charge back.

 

10.5.
Charge back amounts are immediately payable. •

 

10.6.
You may not seek to directly recover from Mobile Messenger Australia any amount
charged back to You under the Charge Back Rules.

 

11.
GST

 
Where GST is imposed on a supply made under this agreement by Mobile Messenger
Australia to You and the consideration for the supply under any part of the
agreement described in this Agreement is not expressed to be inclusive of GST,
You must pay in addition to any GST . exclusive consideration payable for the
supply, an additional amount calculated by multiplying the value of that GST
exclusive consideration (without deduction or set-off) by the prevailing GST
rate. Any amount of GST payable by You on a supply made under this Agreement
(including in circumstances where the consideration is expressed to be inclusive
of GST) is payable upon demand whether such demand is made by means of a tax
invoice or otherwise. You will be provided with a tax invoice for any taxable
supply made to You under this agreement.
 

12.
Credit Management

 

12.1.
Mobile Messenger Australia may at any time review Your creditworthiness
(including by seeking information or advice from third parties such as credit
reporting agencies or credit providers) and You agree to:

 

(a)
promptly co-operate with any creditworthiness review by providing Mobile
Messenger Australia with such information, authorisation or consent Mobile
Messenger Australia requires for the purposes of the review; and

 

(b)
provide Security if requested by Mobile Messenger Australia.

 

12.2.
Mobile Messenger Australia may call upon the Security provided by You to Mobile
Messenger Australia to pay any amounts due to Mobile Messenger Australia under
this agreement if:

 

(a)
You fail to pay any sum due under this agreement by the due date; or

 

(b)
You commit an act of insolvency.

 

12.3.
Unless Mobile Messenger Australia gives notice to the contrary, You must pay to
Mobile Messenger Australia on demand all taxes imposed on or payable by Mobile
Messenger Australia on or in respect of or in connection with any Security
provided by You.

 

13.
Mobile Subscriber Claims

 

13.1.
You must provide customer service support for Mobile Subscribers using the
Service to buy Content from You, unless otherwise agreed that Mobile Messenger
Australia will supply customer service support on your behalf.

 

13.2.
You must refer all Mobile Messenger Australia related billing enquiries to
Mobile Messenger Australia.

 

13.3.
If a Mobile Subscriber makes an enquiry about Content to Mobile Messenger
Australia, Mobile Messenger Australia may refer it to You for resolution. You
must resolve this enquiry within one (1) business day. If after Mobile Messenger
Australia's referral that Mobile Subscriber makes another enquiry about Content
to Mobile Messenger Australia, Mobile Messenger Australia may again refer it to
You and You must resolve the enquiry within a further one (1) business day of
that second referral, and provide confirmation to Mobile Messenger Australia
that the matter has been resolved. If the matter is not resolved Mobile
Messenger Australia will issue the subscriber a refund of the full amount in
dispute and deduct this from your payout.

 

13.4.
Mobile Messenger Australia will assist You in resolving a Mobile Subscriber
complaint.

 

13.5.
You must establish a fair policy for giving refunds in relation to Content, and
this policy must be at least as favourable as any similar policy for purchases
made with other forms of payment.

 

13.6.
If You give a refund, settle a claim or give a credit ("Refund") in relation to
Content, You must record that Refund. You must notify Mobile Messenger Australia
of that Refund if Mobile Messenger Australia referred the Mobile Subscriber
making the enquiry to You.

 

13.7.
You must not give cash refunds to the Mobile Subscribers on the Content.

 

13.8.
You must pay Mobile Messenger Australia for any payment made (or agreed to be
made) by Mobile Messenger Australia in good faith in a settlement of any demand,
claim or action ("Claim") brought or made in connection with the purchase by a
Mobile Subscriber of the Content from You.

 

13.9.
If in Mobile Messenger Australia's reasonable opinion there are a
disproportionate number of Mobile Subscriber complaints arising at or regarding
You, Mobile Messenger Australia may request a written explanation from You
within two (2) Business Days. Mobile Messenger Australia reserves the right to
charge a fee of $20 per complaint in the event a satisfactory explanation is not
provided OR if the matter continues to terminate Your access to the Service.

 
3

--------------------------------------------------------------------------------




mobilelogo [mobilelogo.jpg]
 

14.
Intellectual Property Rights

 

14.1.
You grant to Mobile Messenger Australia, a non-exclusive, non-transferable
license to use the Intellectual Property Rights (including the right to
communicate to the public) in and to Your Facilities necessary for Mobile
Messenger Australia to supply the Content to Mobile Subscribers over the
Service.

 

14.2.
You acknowledge that by providing Content, You licence Mobile Subscribers
supplied with the Content over the Service to use the Intellectual Property
Rights in and to the Content on terms and conditions to be agreed between You
and those Mobile Subscribers directly.

 

14.3.
Mobile Messenger Australia grants to You a non-exclusive, non-transferable
licence to use the Intellectual Property Rights in and to the Mobile Messenger
Australia Facilities for the sole purpose of making the Content available to
Mobile Subscribers over the Mobile Messenger Australia Facilities as described
in the Application Form or as otherwise notified by Mobile Messenger Australia.

 

15.
Indemnities

 

15.1.
15.1 You indemnify Mobile Messenger Australia against all liability costs
(including costs on a full indemnity basis), expenses, loss and damage suffered
or incurred by Mobile Messenger Australia in connection with any action, claim
or demand which may be instituted against Mobile Messenger Australia arising out
of:

 

(a)
(against negligence) any wilful or negligent act or omission by You, Your
employees, agents or contractors;

 

(b)
(against infringement of Intellectual Property Rights) an actual or allegation
that the Intellectual Property Rights of any person have been infringed by the
use of Your Facilities; or

 

(c)
(against customer claims) any Content sold by You whether or not the Claim is
brought or made by an Mobile Messenger Australia Customer or another party.

 

15.2.
Any indemnity in this agreement is a continuing obligation, independent of other
obligations under that agreement and continues after the agreement ends. It is
not necessary for Mobile Messenger Australia to incur expense or make payment
before enforcing a right of indemnity under this Agreement.

 

16.
Warranties

 

16.1.
You warrant that:

 

(a)
the use of Your Facilities as contemplated under this agreement does not and
will not infringe the Intellectual Property Rights of any person or breach any
law; and

 

(b)
You own or have all rights necessary for You to grant and perform Your
obligations as set out in this Agreement. 16.2. Subject to clause 16.3 and 16.4,
any condition or warranty which would otherwise be implied in this Agreement is
hereby excluded. 16.3. Mobile Messenger Australia does not warrant that:

 

(a)
Your access to the Mobile Messenger Australia Facilities will be continuous or
fault free; or

 

(b)
all Messages will be successfully transmitted or that any such transmission will
be fault free or timely and You acknowledge that Mobile Messenger Australia does
rely on various Service Level Agreements that is has with third parties from
time to time and its ability to perform hereunder may be effected by the terms
of such Service Level Agreement.

 

16.4.
Where legislation implies into this Agreement any condition or warranty that
cannot be excluded or modified the liability of Mobile Messenger Australia for
any breach of such condition or warranty is limited at Mobile Messenger
Australia's option to one or more of the following:

 

(a)
if the breach relates to goods the replacement of the goods or the supply of
equivalent goods or the repair of such goods or the payment of the cost of
replacing the goods or of acquiring equivalent goods; or the payment of the cost
of having the goods repaired; and

 

(b)
if the breach relates to services the supplying of the services again; or the
payment of the cost of having the services supplied again.

 

17.
Privacy and Confidentiality

 

17.1.
You must at all times comply with Privacy Laws in relation to Personal
Information, whether or not You are an organisation bound by the Privacy Act. If
You are a small business operator under the Privacy Act, then You agree to
choose to be treated as an organisation bound by the Privacy Act in accordance
with Section 6EA of the Privacy Act.

 

17.2.
You must not disclose Mobile Messenger Australia's Confidential Information
except:

 

(a)
with Mobile Messenger Australia's consent;

 

(b)
if disclosure is required by law or is in connection with legal proceedings
relating to the agreement described in this Agreement.  

 

17.3.
You must, on Mobile Messenger Australia's request, deliver to Mobile Messenger
Australia all documents or other materials containing or referring to Mobile
Messenger Australia's Confidential Information in Your possession, power or
control or in the possession, power or control of persons who have received
Confidential Information from You under clauses 17.2(a) or 17.2(b).

 

17.4.
You acknowledge that a breach of this clause 17 may cause Mobile Messenger
Australia irreparable damage for which monetary damages would not be an adequate
remedy. In addition to other remedies that may be available, Mobile Messenger
Australia may seek and obtain injunctive relief against such a breach or
threatened breach.

 

18.
Term and Termination

 

18.1.
This agreement will begin when Mobile Messenger Australia notifies You that Your
application has been approved and will continue until You or Mobile Messenger
Australia end it by written notice under clause 18.2 or 18.3 or as provided for
elsewhere in this Agreement.

 

18.2.
Mobile Messenger Australia may end this Agreement immediately if:

 

(a)
(failure to use telephone numbers) You do not use any telephone number made
available for Your use for a 6 month period and You fail to do so within a
further 25 Business Days of a notice from Mobile Messenger Australia that the
telephone number has not been used ;

 

(b)
(telephone numbers no longer available) Mobile Messenger Australia notifies You
that all telephone numbers made available for Your use are no longer available;

 

(c)
(breach of term) You are in breach of any term and such breach is not remedied
within twenty five (25) Business Days of written notice by Mobile Messenger
Australia to do so;

 

(d)
(receivership, liquidation, administration or arrangement) a receiver,
liquidator, provisional liquidator or administrator is appointed over any of
Your undertakings or assets or if You enter into any arrangement with any
creditors or any class creditors;

 

(e)
(illegality) it becomes unlawful for You to perform Your obligations under this
Agreement or the performance by a party of their obligations under this
Agreement is in breach of a law; or

 

(f)
(IT system at threat) You threaten the operation, technical integrity or
liability of the Mobile Messenger Australia Facilities in the reasonable opinion
of Mobile Messenger Australia.

 

18.3.
Either party may end this Agreement at any time by providing 30 Business Days
written notice to the other party. 

 

18.4.
When this Agreement ends:

 

(a)
Mobile Messenger Australia will immediately remove access to and disconnect Your
Facilities from the Mobile Messenger Australia Facilities;

 
4

--------------------------------------------------------------------------------




mobilelogo [mobilelogo.jpg]



(b)
You must return and/or destroy all material provided by Mobile Messenger
Australia to You under this Agreement; and

 

(c)
clauses 10, 11 and 12 will continue to apply in respect of calls made by Mobile
Messenger Australia Customers to Your Service before the date of termination of
this agreement.

 

18.5
Any termination is without prejudice to any rights, liabilities or obligations
accruing as at such termination.

 

19.
Force Majeure

 
Despite any other provision in this agreement, no party need act if it is
impossible to act due to any cause beyond its control (including war, riot,
natural disaster, labour, dispute, or law taking effect after the date of this
agreement) provided the party uses its reasonable endeavours to overcome the act
or matter impacting on its ability to perform hereunder. This clause 19 does not
excuse a party from a failure to pay any money which it is obliged to pay.
 

20.
Subcontracting

 

20.1.
You may appoint a subcontractor to perform all or any part of Your obligations
under this Agreement with Mobile Messenger Australia's prior written consent.

 

20.2.
You must ensure that any subcontract entered into by You is consistent with this
Agreement; and take all steps necessary to enforce that subcontract.

 

20.3.
You remain fully responsible for the performance of Your obligations despite the
engagement of a subcontractor and any consent that Mobile Messenger Australia
may have given in relation thereto.

 

21.
General

 

21.1.
This agreement, and the Application Form constitute the entire agreement between
the parties and supersedes all prior representations, agreements, statements and
understandings, on anything connected with that subject matter.

 

21.2.
You may not assign, novate or transfer any of Your rights and/or obligations
under this agreement without Mobile Messenger Australia's prior written consent.

 

21.3.
No right under this Agreement is waived except by notice in writing signed by
each party. Any failure by a party to enforce any clause of this agreement, or
any forbearance, delay or indulgence granted by that party is not a waiver of
its rights under this agreement.

 

21.4.
The provisions of this agreement must not be varied, except by agreement in
writing signed by the parties.

 

21.5.
Clauses 11 (GST), 14 (Intellectual Property Rights), 15 (Indemnities),16
(Warranties), 17 (Privacy and Confidentiality), 18 (Term and Termination), 19
(Force Majeure), 20 (General) and 22 (Glossary) continue after this Agreement
ends.

 

21.6.
This agreement is governed by the laws of Western Australia. You submit to the
exclusive jurisdiction of the courts of Western Australia.

 

21.7.
Notices under this Agreement may be delivered by hand, by mail or by facsimile
to:
 

   
Mobile Messenger Australia Pty Ltd
1 /225 Miller Street
North Sydney NSW 2060
Australia
Fax: +61 2 9900 3636
 
You
(put in here details shown on the Application Form)

 

21.8.
Notice is given:

 

(a)
(hand delivery) in the case of hand delivery, when an officer or other duly
authorised employee, agent or representative of the receiving party acknowledges
receipt in writing;

 

(b)
(post) in the case of posting, 3 Business Days after dispatch; and

 

(c)
(facsimile) in the case of facsimile, when the transmission is received on a
Business Day or otherwise at the commencement of the first Business Day
following transmission.

 

22.
Glossary Of Terms

 
Adjustment has the same meaning as in the GST Act.
 
Mobile Messenger Australia Facilities means all Mobile Messenger Australia or
third party equipment, networks, computer programs, supporting documentation and
procedures, used by Mobile Messenger Australia to transmit SMS Messages over the
GSM or CDMA network.
 
Mobile Messenger Australia Key Terms means terms and conditions that apply to
Mobile Subscribers who use their Mobile Messenger Australia mobile service to
purchase content from You as notified by Mobile Messenger Australia from time to
time.
 
Application means a software application that receives, processes and sends
information between Your Facilities and the Mobile Messenger Australia
Facilities for the purpose of facilitating the purchase and delivery of the
Content, as described in the Specifications.
 
Application Form means the application form to apply to use the Service attached
to this agreement.
 
Business Day means a day not being a Saturday, Sunday or public holiday in
Perth.
 
Confidential Information means all confidential, non-public or proprietary
information disclosed by Mobile Messenger Australia to You before, on or after
the date Mobile Messenger Australia notifies You it has approved Your
Application Form relating to the business, technology or other affairs of Mobile
Messenger Australia but excludes information:
 

(a)
which is in or becomes part of the public domain other than through breach of
this Agreement or an obligation of confidence owed to Mobile Messenger
Australia;

 

(b)
which You can prove by contemporaneous written documentation was already known
to You at the time of disclosure by Mobile Messenger Australia (other than if
such knowledge arose from disclosure of confidential information in breach of an
obligation of confidentiality); or

 

(c)
which You acquire from a third party entitled to disclose it.

 
5

--------------------------------------------------------------------------------


 
mobilelogo [mobilelogo.jpg]
 
Content means the content or content service to be made available by You for
purchase and supply to Mobile Messenger Australia Customers using the Service,
as described in the Application Form and approved by Mobile Messenger Australia
in writing.
 
Credit Information means:
 

(a)
identity particulars (name, address, and date of birth);

 

(b)
Your application for credit or commercial credit, including the amount applied
for;

 

(c)
the fact we are a current credit provider to You;

 

(d)
payments which are overdue by more than 60 days and for which debt collection
has commenced;

 

(e)
advice that payments are no longer overdue in respect of a default which has
been listed;

 

(f)
information that, in the opinion of us, You have committed a serious credit
infringement; and

 

(g)
cheques drawn by You for more than $100 and which have been dishonoured more
than once.

 
GST means the tax imposed by the GST Act and the related imposition Acts of the
Commonwealth.
 
GST Act means the A New Tax System (Goods and Services Tax) Act 1999 (Cth), as
amended from time to time.
 
GST Exclusive Consideration means any consideration payable under this agreement
that either does not include an amount referable to GST or, if the consideration
is inclusive of GST, is that consideration excluding the amount referable to GST
using the rate of GST in force at the time the parties agreed on the
consideration.
 
Intellectual Property Rights means all rights conferred under statute, common
law and equity in and in relation to inventions, designs, trade marks, trade
names, logos, and get up, circuit layouts, semi-conductor and copyright and any
other intellectual property rights including moral rights, confidential or other
proprietary rights, or other rights to registration of such rights.
 
Mobile Operator refers to Telstra, Optus, Vodafone, Orange, Three & Virgin
Mobile.
 
Mobile Originating SMS Message means a message originating from a subscribers
mobile telephone handset.
 
Mobile Subscriber means a person who contracts or agrees to acquire mobile
communications services from via the Mobile Messenger Australia service
 
Mobile Terminating SMS Message means a message sent from the Mobile Messenger
Australia service to a subscriber's mobile telephone handset.
 
Personal Information means information or an opinion (including information or
an opinion forming part of a database), whether true or not, and whether
recorded in a material form or not, about an individual whose identity is
apparent, or can reasonably be ascertained, from the information or opinion,
which You receive from any source as a consequence of the performance of Your
rights and obligations under this Agreement.
 
Privacy Act means the Privacy Act 1988 (Cth).
 
Privacy Laws means the Privacy Act and any other legislation, principles,
industry codes and policies relating to the collection, use, disclosure, storage
or granting of access rights to Personal Information.
 
Prohibited Content means the Content that:
 

(a)
is likely to be, having regard to the contemporary attitudes of Australian
society, offensive to reasonable adults;

 

(b)
is likely to be, having regard to the contemporary attitudes of Australian
society, unsuitable for minors;

 

(c)
promotes, incites or instructs in matters of crime;

 

(d)
describes, incites or promotes unlawful sexual activity;

 

(e)
promotes or incites violence against any person or group, or incites racial
hatred;

 

(f)
causes unnecessary alarm, distress or panic;

 

(g)
breaches a code of practice that applies to the Service;

 

(h)
is false, misleading or deceptive, or likely to mislead or deceive;

 

(i)
provides financial advice to any person;

 

(j)
is out of date, having regard to information generally available, subsequently
published, or released, or made available; or

 

(k)
is for the purpose of providing any warning or notification about a serious risk
to the safety of persons or property (for example, emergency services).

 
Service means the "Premium SMS Service" which is a service that enables you to:
 

(a)
receive requests from Mobile Messenger Australia Customers via SMS for content
or

 

(a)
content services available for purchase by Mobile Subscribers over the Mobile
Messenger Australia Facilities;

 

(b)
supply the content or content services purchased by Mobile Subscribers over the
Mobile Messenger Australia Facilities; and

 

(c)
charge Mobile Messenger Australia the amount payable by the Mobile Subscribers
for content or content services so that Mobile Messenger Australia will pay the
customer the agreed revenue share.

 
SMS means short message service.
 
SMS Message means an alphanumeric message sent to an SMS compatible mobile phone
handsets of end-users over the GSM or CDMA network.
 
Specifications means the technical and functional specifications for Your
Facilities and their connection to the Mobile Messenger Australia Facilities to
supply the Content to Mobile Messenger Australia Customers over the Service as
notified by Mobile Messenger Australia to You.
 
Tax Invoice has the same meaning as in the GST Act.
 
You means the entity identified as the "merchant" in the Application Form and
"Your" has a corresponding meaning.
 
6

--------------------------------------------------------------------------------



mobilelogo [mobilelogo.jpg]
 
Your Facilities means material owned or licensed by You (including Your IT
Systems Content, documentation, templates and data; and web site) which is used
by either party in the performance of its obligations and any modifications made
to the same.
 
Your IT Systems means all Your or third party equipment, networks, computer
programs, supporting documentation and procedures, used by You and required to
give effect to Your obligations under this agreement, as described in the
Specifications.
 
PAYMENT TERMS
 

1.
Payments to You

 
Each time a Mobile Subscriber purchases Content from You and the transaction has
been successful, Mobile Messenger Australia will pay You the amount outlined in
the Revenue Share Schedule in the Application Form.
 

2.
Payment Method

 
Mobile Messenger Australia will pay You for successful transactions over the
Service monthly in arrears by the means selected by You in the Application Form,
within 5 working days of when payments have been received by Mobile Messenger
Australia from the Mobile Network Operators.
 
You will be supplied with a report within 15 days of the start of each month
which should be used as the basis for your invoice to Mobile Messenger
Australia. You should invoice each carrier separately to ensure payments are
made as received by each mobile network operator. Your invoice should itemize
each of the operator revenue's.
 

3.
Payment Records and Reporting

 

3.1.
Your daily transaction record. You must keep a daily transaction record of each
transaction over the Service.

 

3.2.
Evidence of delivery. You and Mobile Messenger Australia can agree a monthly
transaction record of each transaction over Your Service. The mobile operators
record prevails to the extent of any inconsistency between Your daily
transaction record and the Mobile Operators daily transaction record. The agreed
monthly transaction record (or in the absence of agreement, Mobile Messenger
Australia's daily transaction record) is conclusive evidence of whether Content
was delivered to a Mobile Subscriber as part of a transaction over the Service.

 

3.3.
Records to be kept for one year. You must retain copies of Your daily
transaction records for at least one year.

 
CHARGEBACK RULES
 

1.
Reconciliation of price per message volume and bad debt provisioning

 
From time to time the Mobile Operator may compare the actual volume of bad debts
and adjustments attributable to Your Service against the percentage for bad debt
and adjustments provisioning in the Merchant Service Fees. If the bad debt and
adjustments provisioning is higher than 3% the bad debts, and Mobile Messenger
Australia are instructed to pay this bad debt then you will also be liable to
pay Mobile Messenger Australia by EFT.
 

2.
Charge Back Rule

 
Mobile Messenger Australia may charge back You:
 

(a)
if the Mobile Operator has paid You for an unsuccessful transaction over the
Service; or

 

(b)
if the Mobile Operator has paid You for a successful transaction over the
Service, but the amount paid exceeds the price of the Content delivered; or

 

(c)
up to the amount disputed by the Mobile Subscriber if the Mobile Subscriber
disputes liability for the transaction or fails to pay the debt due for any
reason, and the Mobile Operator in good faith accepts that the Mobile Subscriber
is not liable for the transaction; or

 

(d)
up to the price of the Content if the Mobile Subscriber makes a claim against
the Mobile Operator in relation to Content You supply to them. The Mobile
Operators record of a dispute by a Mobile Subscriber about the Mobile
Subscriber's claim against the Mobile Operator is conclusive evidence of that
matter.

 
7

--------------------------------------------------------------------------------

